Name: Commission Regulation (EEC) No 2975/80 of 17 November 1980 on the supply of rolled oats to the Catholic Relief Services as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 11 . 80 Official Journal of the European Communities No L 309/ 5 COMMISSION REGULATION (EEC) No 2975/80 of 17 November 1980 on the supply of rolled oats to the Catholic Relief Services as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2727 /75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1870 / 80 ( 2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750 /75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3 ), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4 ), as last amended by Regulation (EEC) No 2543 / 73 ( 5 ), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee , Whereas , on 28 May 1980 , the Council of the European Communities has expressed its intention to grant , under a Community measure , 1 400 tonnes of cereals to the Catholic Relief Services under its food-aid programme for 1980 ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974 / 80 of 22 July 1980 laying down general rules for the implementation of certain food-aid operations involving cereal and rice products ('); whereas it is necessary to specify , for the purposes of the Community measure envisaged , the characteristics of the products to be supplied and the supply conditions which are set out in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 The German intervention agency shall be charged with implementing the mobilization and supply pro ­ cedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/ 80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 November 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) OJ No L 184 , 17 . 7 . 1980 , p. 1 . (&gt;) OJ No L 281 , 1 . 11 . 1975 , p. 89 . ( J ) OJ No 106 , 30 . 10 . 1962 , p . 2553 / 62 . O OJ No L 263 , 19 . 9 . 1973 , p . I. O OJ No L 192 , 26 . 7 . 1980 , p . 1 1 . No L 309 /6 Official Journal of the European Communities 19 . 11 . 80 ANNEX 1 . Programme : 1980 2 . Recipient : Catholic Relief Services 3 . Place or country of destination : Haiti 4 . Product to be mobilized : rolled oats 5 . Total quantity : 700 tonnes 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : BALM  Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung , 6000 Frankfurt/Main , Adickesallee 40 , telex 41 1 475 8 . Method of mobilizing the product : Community market 9 . Characteristics of the goods : production of quick-cooking oat flakes : Raw oats : First quality high-density oats . Cleaning and preparation : Oats to be cleaned of extraneous matter , debittered and stabilized by treatment with steam . Hulling : Oats to be size-classified and hulled . After separation of husks , oat kernels to be scoured and polished . Groats : Oat kernels to be cut , sorted and air-cleaned . Groats dampened and pre-cooked with steam , then rolled to flakes . quality of oat flakes : humidity : less than 12 % , ash content : less than 2-3 % of dry matter , crude fibre : less than 1 - 5 % of dry matter , husk content : less than 0 - 10 % of dry matter , protein content : not less than 14 % of dry matter 10 . Packaging :  in bags (')  quality of the bags : bag composition :  four bags of Kraft paper , of a strength corresponding to a weight of at least 70 g/m 2 ,  one interposed bag made of tarred paper of a strength corresponding to a weight of at least 140 g/m 2 ,  one double-bound polyethylene internal pocket at least 0 06 mm thick,  top and bottom seals of bag to be pasted ,  insect repellent to be applied to outside of bag  net weight of bags : 25 kg  marking of the bags : letters at least 5 cm high : ' Flocons d'avoine / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / DestinÃ © Ã la distri ­ bution gratuite en HaÃ ¯ti / Cathwel / 6134 / Port-au-Prince ' I I . Port of shipment : a Community port 12 . Delivery stage : fob (') Since the goods may be rebagged , the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods , with the marking followed by a capital 'R'. 19 . 11 . 80 Official Journal of the European Communities No L 309 / 7 13 . Port of landing : Port-au-Prince 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 28 November 1980 at 12 noon 16 . Shipment period : from 1 to 31 January 1981 17 . Security : 12 ECU/tonne 18 . At the request of Catholic Relief Services a phytosanitary certificate must be supplied to Cebemo (The Hague)